Citation Nr: 0520305	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  He died in  2003.  The appellant is his surviving 
spouse.
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  This appeal ensued.
 
At her May 2005 personal hearing before the undersigned, the 
appellant raised the issue of entitlement to service 
connection for the cause of the veteran's death under the 
specific  provisions of 38 U.S.C.A. § 1151.  This issue has 
not been developed for appellate consideration, and is 
referred to the RO for action as appropriate.
 
 
FINDINGS OF FACT
 
1.  The cause of the veteran's death was colon cancer and 
liver failure.
 
2.  No information or evidence of record indicates that colon 
cancer or liver failure may be associated with service-
connected ventral hernia due to cholecystectomy, 
cholecystectomy, bilateral hearing loss, tinnitus, residuals 
of a thoracic spine fracture, or various scars.
 
3.  Colon cancer and liver failure are first shown many years 
following the veteran's separation from service, and the 
evidence does not demonstrate that either colon cancer or 
liver failure may be associated with any event, injury, or 
disease in service.
 
4.  At his death in 2003, the veteran had been rated totally 
(100 percent) disabled based on individual unemployability 
due to service-connected disabilities from January 1999, a 
period of approximately four years.
 
5.  At the time of his death the veteran was not in receipt 
of compensation for service-connected disability that was 
rated totally disabling for a period of 10 years immediately 
preceding death.
 
 
CONCLUSIONS OF LAW
 
1.  The cause of the veteran's death was not incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2004).
 
2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant
 
Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).
 
The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  
 
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not apply when the 
matter on appeal is one limited to statutory interpretation 
(a purely legal question).  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  VA's General Counsel has held that 
there is no duty to notify or assist a claimant when there is 
no legal basis for the claim.  See VAOPGCPREC 5-2004 (June 
23, 2004).  With regard to the claim for DIC under 38 
U.S.C.A. § 1318, "because the law as mandated by statute, and 
not the evidence, is dispositive of this claim, the VCAA is 
not applicable."  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002). 
 
With regard to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, it 
is noted that the VCAA provides that VA shall apprise the 
claimant of what evidence would substantiate the claim for 
benefits and further allocate the responsibility for 
obtaining such evidence.  The VCAA further provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004). It was 
held in part that a VCAA notice, as required under 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  It was also held in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), that VA must strictly 
comply with all relevant positions of the VCAA.
 
The appellant was notified of the reasons and bases for the 
denial of the claim by the RO's August 2003 rating decision, 
by the statement of the case issued in December 2003, and by 
the supplemental statements of the case issued in May 2004 
and January 2005.  In addition, the RO's June 2003 letter 
advised the appellant of her and VA's responsibilities under 
the VCAA.  It specifically advised her that VA was 
responsible for obtaining relevant records from any federal 
agency, to include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  It 
also advised her that, on her behalf, VA would make 
reasonable efforts to obtain relevant evidence not held by a 
federal agency, which could include records from state or 
local governments, private doctors and hospitals, or current 
or former employers.  In addition, she was advised that she 
was to provide VA with enough information about the veteran's 
records so that VA could request them from the person or 
agency that has them, and was furnished with VA Form 21-4142, 
Authorization and Consent to Release Information.  Finally, 
she was advised that she was to submit "medical evidence 
that would show that the veteran's death was related to his 
service connected disability(ies)," and that she could 
complete Form 21-4142 so as to allow VA to retrieve "any 
medical evidence that would support your claim for DIC 
benefits," thus complying with the "fourth element" of the 
notice requirement.
 
In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence that would substantiate the claim.  See 
38 U.S.C.A. § 5103(b) [providing in substance that after 
advisement to the claimant under the VCAA of any information 
that was not previously provided, if such information is not 
received with one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application]; PVA v. Sec'y of Veterans Affairs, 345 F.3d. 
1334 (Fed. Cir. 2003).
 
VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103(a), (b), and (c).  In particular, VA obtained various 
treatment records compiled prior to the veteran's death, as 
is detailed below.
 
VA has also conducted necessary medical inquiry in an effort 
to substantiate claims.  38 U.S.C.A. § 5103A (d).  VA 
solicited, and obtained, a medical opinion as to the possible 
relationship between the veteran's death and his active 
service.  Further opinions as to the possibility of such a 
relationship are not needed, since there is sufficient 
medical evidence upon which to decide the claim.
 
Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit following to the veteran]; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided].  
VA has satisfied its duties to perform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has pointed to no evidence that has not been 
obtained, the Board finds that the record, as it pertains to 
the appellant's claim for service connection for the cause of 
the veteran's death, is ready for appellate review.
 
Entitlement to service connection for the cause of the 
veteran's death
 
The law provides dependency and indemnity compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  Service connection may be 
established for the cause of a veteran's death when a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  Issues involved in a survivor's claim for DIC 
based on the cause of the veteran's death under section 1310 
of the statute is decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
 
In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection for a disability on a 
secondary basis requires evidence sufficient to show (1) that 
the disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Where a service-connected disability aggravates a nonservice-
connected condition, compensation may be granted for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.
 
Service connection for certain diseases, such as cancer or 
liver disease, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
 
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt that 
exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.
 
The death certificate shows that the veteran died in 2003, 
and that the "mode of death" was "[n]atural."  In a 
statement dated in October 2003, a private physician 
attributed the veteran's death to colon cancer and liver 
failure.  In a November 2004 statement, this same physician 
averred that the veteran did not die of natural causes, but 
rather as a result of colon carcinoma.  For the purposes of 
this analysis, accordingly, the Board will assume that the 
causes of the veteran's death were colon cancer and liver 
failure.
The veteran's service medical records do not demonstrate the 
presence of either colon or liver problems.  The report of 
his service separation medical examination, dated in March 
1946, shows that his genito-urinary system, his endocrine 
system, and his abdominal wall and viscera, were all 
clinically evaluated as normal, and does not note any in-
service history of liver or colon impairment.  
 
The report of a December 1946 VA medical examination shows 
that the stomach and liver were considered normal on 
evaluation; complaints by the veteran of epigastric pain were 
found to be symptomatic of gall bladder problems, with 
diagnoses to include possible chronic cholecystitis and 
cholelithiasis.  VA and private medical records dated 
thereafter are negative for findings of colon cancer or liver 
failure; the report of a July 1999 VA examination references 
a January 1998 barium enema study that showed redundant colon 
and sigmoid diverticulosis.  Likewise, the most recent 
clinical record, which is a report of VA treatment dated in 
November 2000, indicates a history of chronic atrial 
fibrillation, gastroesophageal reflux disease, arthritis, and 
multiple episodes of small bowel obstruction.  These records 
pertain to gastrointestinal problems, but do not show that 
any of these problems were identified as colon carcinoma.
 
The medical evidence does not demonstrate the presence of 
colon cancer or liver failure either during the veteran's 
period of service, or for many years thereafter.  While a 
private physician, in a November 2004 statement, alluded to 
colon cancer of "many years" duration, such statement does 
not place the manifestation of this disability to either 
service or to the first year following service separation 
(that is, between March 1946 and March 1947).  The laws and 
regulations whereby colon cancer or liver failure can be 
presumed to have been incurred during service are not for 
application.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
 
Service connection for the cause of the veteran's death 
cannot be established on the basis that colon cancer or liver 
failure was manifested during service, or may be presumed to 
have been manifested therein.  The Board, however, must also 
address the question of whether the veteran's service-
connected disorders were either the principal or a 
contributory cause of his death.  38 C.F.R. § 3.312(a).  
 
Records show that, prior to his death, the veteran had 
established service connection for ventral hernia due to 
cholecystectomy, rated as 40 percent disabling; 
cholecystectomy, rated as 30 percent disabling; bilateral 
hearing loss, rated as 20 percent disabling; tinnitus, rated 
as 10 percent disabling; residuals of a vertebral fracture at 
T-11, rated as 10 percent disabling; and scarring, secondary 
to cholecystectomy, appendectomy, and ventral 
herniorrhaphies, rated as 10 percent disabling.  These 
disorders, when considered on a combined basis, were rated as 
80 percent disabling.
 
The evidence does not demonstrate, however, that any of these 
disabilities, either singly or in some combination thereof, 
caused or substantially contributed to the veteran's death.  
In that regard, the sole evidence in support of such a 
position is an October 2003 statement from a private 
physician, to the effect that "I feel his [fatal] illness 
could possibly have been a result of his service connected 
disability."  This statement is vague, and does not rise 
above the level of conjecture.  As such, it has little if any 
probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) [statement by physician that veteran's death may 
or may not have been averted is speculative].  
 
For the Board to conclude that the veteran's death had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It has been observed that  statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the disorders 
and the claimed incident of military service.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  
In contrast, a VA physician, when asked to render an opinion 
as to the relationship between the veteran's fatal disorders 
and his service-connected disabilities, specifically 
concluded that those disabilities, such as cholecystectomy 
and ventral hernia, had no bearing on the veteran's cause of 
death.
 
Thus, the evidence does not demonstrate that the veteran's 
fatal disorders were either manifested during service or 
within the presumptive period thereafter, or that their 
manifestation subsequent to service was related to his 
various service-connected disabilities.  The Board therefore 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.
 
 
Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318
 
In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to a benefits-eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.
 
In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.
 
A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at time of death 
was promulgated, effective January 21, 2000.  See 65 Fed. 
Reg. 3,388-3,392 (2000), codified at 38 C.F.R. § 3.22 
(2003).  That final regulation established an interpretive 
rule reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error by VA.
 
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.
 
 
 
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.
 
The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 3.22 were "interpretative", the amendments did 
not make "new law" but merely interpreted existing law, that 
is, the amendments clarified the meaning that the statute had 
all along.
 
 
 
 
The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  Accordingly, the 
only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for clear and unmistakable error (CUE) in a 
previous decision.
 
In this case, at the time of his death, the veteran was in 
receipt of a total (100 percent) evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) from January 4, 1999, a period of time 
less than 10 years from his death in March 2003.  This award 
was based on a finding that, as of that date, he was entitled 
to TDIU; his disabilities, when considered on a combined 
basis, were rated at the time TDIU was awarded in August 1999 
as 70 percent disabling, effective as of January 4, 1999.  
(In September 1999, his disabilities were increased to a 
combined 80 percent disabling as of January 4, 1999.)  Prior 
to January 4, 1999, his combined service-connected disorders 
had been evaluated as 60 percent disabling, as of December 3, 
1997, and as 40 percent disabling as of December 29, 1976.  
He thus did not meet the statutory duration requirements for 
a total disability rating at the time of death in March 
2003.  Moreover, the appellant has not alleged that these 
requirements would have been met but for CUE in a prior 
decision; no claim of CUE has been raised.
 
The statutory criteria for the award of DIC benefits under 
38 U.S.C.A. § 1318 are clearly not met.  While the Board 
therefore expresses its appreciation for the veteran's 
service to the nation, VA is bound by the applicable law 
under statute, regulations, and the precedential decisions of 
the appellate courts.  This is, as discussed above, a matter 
of law, not of factual interpretation; see Sabonis, supra.  
The appellant's claim, accordingly, fails.
 
 
ORDER
 
Entitlement to service connection for the cause of the 
veteran's death is denied.
 
Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.
 



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


